Citation Nr: 1618460	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  13-35 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral cataracts.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1973 to April 1977.

This appeal comes to the Board of Veterans' Appeals (Board) from November 2010 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for bilateral cataracts.  A claim for service connection for bilateral cataracts was received in August 2010.  

In January 2016, the Veteran testified at a Board videoconference hearing at the local RO in Seattle, Washington, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran has currently diagnosed bilateral posterior subcapsular cataracts.

2.  The Veteran was exposed to microwave radiation and x-rays while working as a radar repairman during service.

3.  The Veteran's bilateral posterior subcapsular cataracts are related to the in-service radiation exposure.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral posterior subcapsular cataracts have been met.  38 C.F.R.	 §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Board grants service connection for bilateral cataracts, constituting a full grant of the benefit sought on appeal; therefore, no discussion of VA's duty to notify and to assist is necessary.

Service Connection for Cataracts

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

As adjudicated below, the Board is granting service connection for bilateral cataracts based on direct service connection under 38 C.F.R. § 3.303(d); therefore, any discussion of additional service connection theories pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issue.  For this reason, other service connection theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides actual questions of law or fact).

The Veteran essentially contends that the current bilateral cataracts were caused by service, specifically exposure to microwave radiation and x-rays while working as a radar repairman during service.  See generally January 2016 Board hearing transcript.

First, the evidence of record demonstrates that the Veteran has current diagnosed bilateral posterior subcapsular cataracts.  See February 2016 private treatment record.

Next, the evidence shows that the Veteran was exposed to microwave radiation and x-rays while working as a radar repairman during service.  The DD Form 214 lists the Veteran's military occupational specialty (MOS) as radar repairman.  The Veteran submitted a photograph of himself sitting atop a large device with a sign "Radiation Hazard" during service.  The Veteran also submitted a February 1975 letter to his sister (during service) in which the Veteran detailed, one day after the event, breaking a radioactive tube.  At the January 2016 Board hearing, the Veteran testified extensively about his exposure to microwave and x-ray radiation while repairing a radar machine during service.  See also October 2010 written statement.  The Board finds the Veteran's account of in-service radiation exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).    

The Board further finds that the evidence is at least in equipoise on the question of whether the current bilateral posterior subcapsular cataracts are related to the in-service microwave and x-ray radiation exposure.  In a November 2013 VA examination report, the VA examiner opined that the Veteran's bilateral cataracts were less likely as not incurred in or caused by exposure to radiation from x-rays and radars from work as a radar repairman during service because the Veteran does not have posterior subcapsular cataracts, but instead has age-related nuclear sclerosis and cortical cataracts.  The Board finds that this medical opinion is inadequate because it is based on the inaccurate factual predicate that the Veteran does not have posterior subcapsular cataracts.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  A February 2016 private treatment record notes that slip lamp examination reveals bilateral posterior subcapsular cataracts.

On the February 2016 private treatment record, Dr. W.C., an optometric physician, opined that the Veteran's cataracts are due to extreme light exposure, x-ray or otherwise.  The November 2013 VA examiner also opined that posterior subcapsular cataracts are indicated in clinical literature as the type of cataracts that can be suspected due to microwave radiation.  

The Veteran has also submitted multiple medical treatises or articles tending to show a causal relationship between cataracts and exposure to microwave radiation.  Articles entitled "Emerging Issues in Radiogenic Cataracts and Cardiovascular Disease" and "Ionizing Radiation as a Risk Factor for Cataract: What about Low-Dose Effects?" note that posterior subcapsular cataracts are the most common radiogenic cataracts.  An article entitled "Screening Cataracts among Veteran Radar Repair and Maintenance Technicians" notes that it has become increasingly accepted that chronic exposure of the eye to x-radiation may produce cataracts.  An internet article entitled "Radiation Protection of Patients" by the International Atomic Energy Agency notes that ionizing radiation is generally, but not exclusively, associated with posterior subcapsular, and sometimes cortical, opacities.  The article indicates that many years or decades can pass before radiation-induced eye lens injuries become apparent.  

Based on the above, the Board finds that the evidence of record sufficiently indicates that the Veteran's bilateral cataracts are at least as likely as not related to the in-service microwave and x-ray radiation exposure.  Resolving reasonable doubt in favor of the Veteran, service connection for bilateral posterior subcapsular cataracts is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral posterior subcapsular cataracts is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


